UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53667 LEAF EQUIPMENT FINANCE FUND 4, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1552209 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o(Do not check if a smaller reporting company) SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo There is no public market for the Registrant’s securities. INDEX LEAF EQUIPMENT FINANCE FUND 4, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations – Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statement of Changes in Partners’ Capital – Three Months Ended March 31, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2011 (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION ITEM 6. Exhibits 22 SIGNATURES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, ASSETS Cash $ $ Restricted cash Investment in leases and loans, net Derivative assets at fair value — Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Debt $ $ Accounts payable, accrued expenses and other liabilities Derivative liabilities at fair value — Due to affiliate 25 Subordinated notes payable Total liabilities Commitments and contingencies Partners’ Capital: General partner ) ) Limited partners Total LEAF 4 partners’ capital Noncontrolling interest Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INDEX LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended March 31, Revenues: Interest on equipment financings $ $ Rental income Gains on sales of equipment and lease dispositions, net 61 Gain on extinguishment of debt — Other Expenses: Interest expense Losses on derivative activities Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Management fees to affiliate — Net income (loss) ) Less: Netloss attributable to the noncontrolling interest ) ) Net income (loss) attributable to LEAF 4 partners $ $ ) Net income (loss) allocated to LEAF 4’s limited partners $ $ ) Weighted average number of limited partner unitsoutstanding during the period Net income (loss) per weighted average limited partner unit $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 INDEX LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Capital (In thousands, except unit data) (Unaudited) General LEAF 4 Non- Total Partner Limited Partners Partners’ Controlling Partners’ Comprehensive Amount Units Amount Capital Interest Capital Income (Loss) Balance, at January1, 2011 $ ) $ Return of offering costs related the sale of limited partnership units — — 3 3 — 3 Cash distributions paid ) — ) ) — ) Comprehensive loss: Net income 72 — $ Comprehensive loss attributable to noncontrolling interest — ) Comprehensive income attributable to LEAF 4 — $ Balance, March 31, 2011 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 INDEX LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) attributable to LEAF 4 $ $ ) Adjustments to reconcile netincome (loss)to net cash provided by operating activities: Gain on extinguishment of debt ) — Gains on sales of equipment and lease dispositions, net ) ) Amortization of deferred charges and discount on debt Depreciation on operating leases Provision for credit losses Net loss attributable to the noncontrolling interest 63 Unrealized losses (gains) on derivative hedging activities ) Changes in operating assets and liabilities, net of effect of acquisitions: Other assets 15 79 Accounts payable, accrued expenses, other liabilities and other assets ) Due to affiliates ) Net cash provided by operating activities Cash flows from investing activities: Purchases of leases and loans — ) Proceeds from leases and loans Security deposits collected, net of returns ) ) Net cash provided by investing activities Cash flows from financing activities: Borrowings of debt Repayment of debt ) ) Decrease in restricted cash (Increase) decrease in deferred financing costs ) 6 Termination of financial derivatives ) — Cash distributions to partners ) ) Redemption of limited partnership units — ) Net cash used in financing activities ) ) Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 INDEX LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements March 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS LEAF Equipment Finance Fund 4, L.P. (the “Fund”), a Delaware limited partnership, was formed on January25, 2008 by its general partner, LEAF Asset Management, LLC (the “General Partner”), which manages the Fund. The General Partner is a Delaware limited liability company and a subsidiary of Resource America, Inc. (“RAI”). RAI is a publicly traded company (NASDAQ: REXI) that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through its commercial finance, real estate and financial fund management segments. Through its offering termination date of October30, 2009, the Fund raised $125.7 million by selling 1.2million of its limited partner units. It commenced operations in September 2008. The Fund is expected to have a nine-year life, consisting of an offering period of up to two years, a five-year reinvestment period and a subsequent maturity period of two years, during which the Fund’s leases and secured loans will either mature or be sold. In the event the Fund is unable to sell its leases and loans during the maturity period, the Fund expects to continue to return capital to its partners as those leases and loans mature. Substantially all of the Fund’s leases and loans mature by the end of 2015. The Fund expects to enter its maturity period beginning in October 2014. Contractually, the Fund will terminate on December31, 2032, unless sooner dissolved or terminated as provided in the Limited Partnership Agreement. The Fund acquires diversified portfolios of equipment to finance to end users throughout the United States as well as the District of Columbia and Puerto Rico. The Fund also acquires existing portfolios of equipment subject to existing financings from other equipment finance companies, primarily an affiliate of its General Partner. The primary objective of the Fund is to generate regular cash distributions to its partners from its equipment finance portfolio over the life of the Fund. In addition to its 1% general partnership interest, the General Partner has also invested $1.0 million for a 0.85% limited partnership interest in the Fund. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of the Fund and its wholly owned subsidiaries, LEAF Receivables Funding 4, LLC and LEAF 4A SPE, LLC. Effective March1, 2009, the consolidated financial statements also include LEAF Funds Joint Venture 2, LLC (“LEAF Funds JV2”), in which the Fund acquired and maintains a 98% interest. Effective June30, 2009, the consolidated financial statements also include Resource Capital Funding, LLC (“RCF”) in which the Fund acquired a 100% interest. Effective August31, 2009, the consolidated financial statements include LEAF Funding, LLC (“LEAF Funds JV1”) in which the Fund holds an approximate 96% interest. All intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited financial statements reflect all adjustments that are, in the opinion of management, of a normal and recurring nature and necessary for a fair statement of the Fund’s financial position as of March 31, 2011, and the results of its operations and cash flows for the periods presented. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of results of the Fund’s operations for the 2011 fiscal year. The Fund has evaluated subsequent events through the date the financial statements were issued. The financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations. These interim financial statements should be read in conjunction with the Fund’s financial statements and notes thereto presented in the Fund’s Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC on March 31, 2011. Reclassification A reclassification has been made to the 2010 consolidated financial statements to conform to the 2011 presentation.In the statements of operations, renewal income of approximately $20,000 for the three months ended March 31, 2010, that was previously included in “Interest on Equipment Financings” has been reclassified to “Other Revenues.” Investments in Commercial Finance Assets The Fund’s investments in commercial finance assets consist of direct financing leases, operating leases, loans and future payment card receivables. 7 INDEX Direct Financing Leases. Certain of the Fund’s lease transactions are accounted for as direct financing leases (as distinguished from operating leases). Such leases transfer substantially all benefits and risks of equipment ownership to the customer. The Fund’s investment in direct financing leases consists of the sum of the total future minimum lease payments receivable and the estimated unguaranteed residual value of leased equipment, less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted payments plus the estimated unguaranteed residual value expected to be realized at the end of the lease term over the cost of the related equipment. Unguaranteed residual value represents the estimated amount to be received at lease termination from lease extensions or ultimate disposition of the leased equipment. The estimates of residual values are based upon the General Partner’s history with regard to the realization of residuals, available industry data and the General Partner’s senior management’s experience with respect to comparable equipment. The estimated residual values are recorded as a component of investments in leases. Residual values are reviewed periodically to determine if the current estimate of the equipment’s fair market value appears to be below its recorded estimate. If required, residual values are adjusted downward to reflect adjusted estimates of fair market values. Upward adjustments to residual values are not permitted. Operating Leases. Leases not meeting the criteria to be classified as direct financing leases are deemed to be operating leases. Under the accounting for operating leases, the cost of the leased equipment, including acquisition fees associated with lease placements, is recorded as an asset and depreciated on a straight-line basis over the equipment’s estimated useful life, generally up to seven years. Rental income consists primarily of monthly periodic rental payments due under the terms of the leases. The Fund recognizes rental income on a straight line basis. Generally, during the lease terms of existing operating leases, the Fund will not recover all of the cost and related expenses of its rental equipment and, therefore, it is prepared to remarket the equipment in future years. The Fund’s policy is to review, on a quarterly basis, the expected economic life of its rental equipment in order to determine the recoverability of its undepreciated cost. The Fund writes down its rental equipment to its estimated net realizable value when it is probable that its carrying amount exceeds such value and the excess can be reasonably estimated; gains are only recognized upon actual sale of the rental equipment. There were no write-downs of equipment during the three months ended March 31, 2011 and March 31, 2010. Loans. For term loans, the investment in loans consists of the sum of the total future minimum loan payments receivable less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted loan payments over the cost of the loan. For all other loans, interest income is recorded at the stated rate on the accrual basis to the extent that such amounts are expected to be collected. Allowance for Credit Losses. The Fund evaluates the adequacy of the allowance for credit losses (including investments in leases, loans and future payment card receivables) based upon, among other factors, management’s historical experience on the portfolios it manages, an analysis of contractual delinquencies, economic conditions and trends and equipment finance portfolio characteristics, adjusted for expected recoveries. In evaluating historic performance, the Fund performs a migration analysis, which estimates the likelihood that an account progresses through delinquency stages to ultimate charge-off. After an account becomes 180 or more days past due, any remaining balance is fully-reserved less an estimated recovery amount. Generally, the account is then referred to our internal recovery group consisting of a team of collectors. The Fund’s policy is to charge off to the allowance those financings which are in default and for which management has determined the probability of collection to be remote. Income is not recognized on leases and loans when a default on monthly payment exists for a period of 90 days or more. Income recognition resumes when a lease or loan becomes less than 90 days delinquent. For future payment card receivables, the Fund discontinues revenue recognition when no payments have been received for 60 days. In addition, if the amount and timing of the future cash collections are not reasonably estimable, the Fund accounts for the future credit card receivable on the cost recovery method. Under the cost recovery method of accounting, no income is recognized until the basis of the future payment card receivable has been fully recovered. The amount of future payment card receivables on non-accrual totaled $294,000 and $313,000 as of March 31, 2011 and December 31, 2010, respectively. The allowance for credit losses related to future payment card receivables on non-accrual was $6,000 and $31,000 as of March 31, 2011 and, December 31, 2010, respectively. At March 31, 2011, the Fund determined that the amount and timing of future cash collections on the remaining $294,000 of credit card payment receivables was not reasonably estimable. Accordingly, the Fund will recognize revenue on these receivables using the cost recovery method. Fees from delinquent payments are recognized when received and are included in other income. 8 INDEX NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Standards Accounting Standards Issued But Not Yet Effective The Financial Accounting Standards Board (“FASB”) has issued the following guidance that is not yet effective for the Fund as of March 31, 2011: Troubled Debt Restructurings - In 2010, the FASB issued guidance that required the disclosure of more detailed information on the nature and extent of troubled debt restructurings and their effect on the allowance for loan and lease losses. In January 2011, the FASB deferred the effective date of these disclosures.In April2011, the FASB issued additional guidance related to determining whether a creditor has granted a concession, including factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibits creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and adds factors for creditors to use in determining whether a borrower is experiencing financial difficulties. A provision in the April issuance also ends the FASB’s deferral of the additional disclosures about troubled debt restructurings.For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. This guidance is not expected to have a material impact on the Fund’s consolidated financial statements, results of operations or cash flows. NOTE 3 – SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosure of cash flow information is as follows (in thousands): Three Months Ended March 31, Cash paid for: Interest $ $ Non-cash investing activities: Increase in participation in loans $
